United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3527
                                   ___________

Vincent M. Ventimiglia,                *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
St. Louis County; Bob McCullouch;      * Eastern District of Missouri.
Buzz Westfall; Judge Celeste Endicott; *
Allison Wolfe; David Arthur; Renee     * [UNPUBLISHED]
Hines Tyce; Police Officer Angela      *
Candler; Judge Robert G. Dowd,         *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: June 3, 2004
                                Filed: June 17, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

    Vincent M. Ventimiglia appeals from the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. We affirm.


      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       We agree with the district court that all of Ventimiglia’s claims -- other than
his claim against Officer Angela Candler -- are barred by collateral estoppel because
he unsuccessfully raised the issues underlying these claims during his state criminal
appeal. See Allen v. McCurry, 449 U.S. 90, 103-05 (1980) (collateral estoppel may
apply when § 1983 plaintiff attempts to relitigate in federal court issues decided
against him in state criminal proceedings; federal court gives state court judgment
same preclusive effect it would be given under law of state where it was rendered);
Shahan v. Shahan, 988 S.W.2d 529, 532-33 (Mo. 1999) (summarizing doctrine of
collateral estoppel). As to Ventimiglia’s remaining claim that Officer Candler
falsified information to establish probable cause for his arrest, we conclude that his
conviction precludes such a claim. See Miller v. Benson, 51 F.3d 166, 170 (8th Cir.
1995) (appellate court may affirm on any ground supported by record); Malady v.
Crunk, 902 F.2d 10, 11-12 (8th Cir. 1990) (conviction for offense for which officer
arrested plaintiff bars § 1983 action alleging absence of probable cause).
Ventimiglia’s remaining arguments are meritless.

      Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Ventimiglia’s
pending motions.
                     ______________________________




                                         -2-